                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.        CV 19-4935-ODW (KS)                                         Date: June 17, 2019
Title       Daynell B. Bell v. Josie Gastelo, Warden




Present: The Honorable:       Karen L. Stevenson, United States Magistrate Judge


                   Gay Roberson                                             N/A
                   Deputy Clerk                                   Court Reporter / Recorder

        Attorneys Present for Plaintiffs:                  Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

        On June 6, 2019, Petitioner, a California state prisoner proceeding pro se, filed a Petition
for Writ of Habeas pursuant to 28 U.S.C. § 2254 (the “Petition”). (Dkt. No. 1.) The Petition
challenges Petitioner’s 2015 conviction and sentence for murder and attempted murder with
special circumstance allegations and firearm enhancements. (Petition at 1.) In response to
questions on the form petition regarding any appeal from the judgment of conviction to the
California Court of Appeal and California Supreme Court, Petitioner provided the case numbers
for his direct appeal proceedings, but in both instances, when asked to state what grounds he raised
in those appeals, Petitioner responded: “See attached records.” (Petition at 2-3.) Similarly, when
asked to state the grounds on which he seeks relief in the instant Petition, under Grounds One and
Two, Petitioner wrote only: “See attached argument.” (Id. at 5.) Petitioner provided no additional
supporting facts for either purported claim, leaving the “Supporting FACTS” section under
Grounds One and Two of the Petition completely blank. (Id.) Finally, Petitioner did not attach
additional memoranda or documents to the Petition. (See generally id.)

        Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts, 28
U.S.C. foll. § 2254 (“Habeas Rules”), requires a district court to dismiss a petition without ordering
a responsive pleading where “it plainly appears from the petition and any attached exhibits that
the petition is not entitled to relief.” Habeas Rule 4. Additionally, Habeas Rule 2 requires, inter
alia, that the Petition specify the grounds for relief available to the Petitioner, state the facts
supporting each ground, state the relief requested, be legible, and be signed under penalty of
perjury by Petitioner. The Advisory Committee’s Notes state that “it is the relationship of the facts
to the claim asserted that is important” under Rule 2, and the Petition must “state facts that point
to a real possibility of constitutional error.” Advisory Committee’s Note on subd. (c) of Habeas


CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 2
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 19-4935-ODW (KS)                                      Date: June 17, 2019
Title       Daynell B. Bell v. Josie Gastelo, Warden


Corpus Rule 2; Advisory Committee’s Note on Habeas Corpus Rule 4; see also Blackledge v.
Allison, 431 U.S. 63, 75 n.7 (1977) (petitioner must state facts that point to a real possibility of
constitutional error to be entitled to habeas corpus relief). Because the Petition does not identify
any legal or factual basis for Petitioner’s claims, the Petition is subject to dismissal pursuant to
Habeas Rule 4. See also James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994) (“Conclusory allegations
which are not supported by a statement of specific facts do not warrant habeas relief.”).
Additionally, the Court cannot determine if Petitioner’s claims are exhausted.

        IT IS THEREFORE ORDERED that Petitioner shall SHOW CAUSE no later than July
17, 2019 why the Petition should not be dismissed for failure to comply with Habeas Rule 2(c)
and Habeas Rule 4. Petitioner may discharge this Order by filing one of the following on or before
the July 17, 2019 deadline:

        (1) A complete First Amended Petition that is signed, does not refer to any of Petitioner’s
            earlier pleadings identifies with specificity each ground on which he seeks habeas
            relief, and articulates specific facts supporting each claim for habeas relief; or

        (2) A signed Notice of Voluntary Dismissal pursuant to Fed. R. Civ. P. 41(a).

       Petitioner’s failure to timely comply with this Order and show cause why the Petition
should not be dismissed may result in a recommendation of dismissal pursuant to Habeas
Rule 4 and/or Local Rule 41-1 and Fed. R. Civ. P. 41.


        IT IS SO ORDERED.

                                                                                                 :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                               Page 2 of 2
